

FIRST AMENDMENT TO TRANSMISSION SERVICE AGREEMENT
THIS FIRST AMENDMENT to the Transmission Service Agreement executed as of the
9th day of October, 2018 (the “First Amendment”) by and between Massachusetts
Electric Company and Nantucket Electric Company (d/b/a National Grid)
(“Distribution Company”) and Central Maine Power Company (“Owner”). Distribution
Company and Owner are referred to herein individually as a “Party” and
collectively as the “Parties”.
RECITALS
A.Owner and Distribution Company executed that certain Transmission Service
Agreement dated as of June 13, 2018 (the "Agreement").
B.Owner and Distribution Company desire to amend the provisions of the Agreement
as more fully set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the Parties do hereby agree as follows:
1.Capitalized terms not otherwise defined herein shall have the meanings
assigned to them in the Agreement.
2.Section 8.1 “Transmission Service Payments” shall be modified by substituting
“June 25, 2019” for each of the two references to “January 25, 2019” stated in
that Section 8.1.
3.Section 3.3.1 “Failure to Obtain Regulatory Approval and FERC Authorizations”
shall be modified by substituting “June 25, 2020” for the reference to “January
25, 2020” stated in Section 3.3.1(a)(ii).
4.The Agreement as modified by this First Amendment shall continue in full force
and effect, and this First Amendment shall constitute a part of the Agreement.
All references in the Agreement to itself shall be deemed to be references to
the Agreement as amended hereby, and the Agreement as amended hereby shall be
referred to as the "Agreement."
5.The Parties hereby ratify and confirm all of the provisions of the Agreement,
as amended or modified by this First Amendment, and agree and acknowledge that
the same, as so amended, remains in full force and effect.




--------------------------------------------------------------------------------




6.This First Amendment may be signed in one or more counterparts, which,
together, shall constitute a single document.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this First Amendment on their behalf as of the date
first above written.




MASSACHUSETTS ELECTRIC COMPANY AND
NANTUCKET ELECTRIC COMPANY D/B/A
NATIONAL GRID
/s/ Marcy L. Reed                
Name: Marcy L. Reed
Title: President


CENTRAL MAINE POWER COMPANY
/s/ Douglas Herling                    
Name: Douglas Herling Title: President & CEO
/s/ Eric N. Stinneford                    
Name: Eric N. Stinneford
Title: Vice President, Controller, & Treasurer


